DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a response to the amendment filed 2/8/2021.  Claims 1, 5-9, 12-15 and 17-20 are pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, the recitation of the input sub circuit comprises a third transistor and a fourth transistor is a repeat of claim 1.  It is unclear if these transistors are the same or difference, thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.
In claim 7, the recitation of the rest sub circuit comprises a fifth transistor and a sixth transistor is a repeat of claim 1.  It is unclear if these transistors are the same or difference, thus, the metes and bounds of the claim cannot be determined renders the claim indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7, 14-15 and 19-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USP 9,881,572) in view of  and Miyayama et al. (US 2008/0187089).
Regarding claims 1, 6-7, 14-15 and 19-20, Huang et al.’s figure 6 shows a shift register comprising an input sub circuit (T1), an input terminal (IN), a first control signal terminal (CN), a pull up node (PU); an output sub circuit (T5), a clock signal terminal (CK1), an output terminal (OUT); a discharge sub circuit comprises a first transistor (T2) and a second transistor (T4), a first power source terminal (VGL), a pull down node (PD) and a reset signal terminal (RESET); a noise reduction sub circuit comprises a ninth transistor (T12) and tenth transistor (T13); a reset sub circuit (T3), the reset signal terminal (RESET), a second control signal terminal (CNB); wherein the discharge sub circuit comprises a first transistor (T2) and a second transistor (T4); wherein a potential of the first control signal (CN) is a first potential (i.e., CN is logic high when the shift register is in a forward mode), a potential of the first power source signal is a second potential 

Huang et al.’s figure 6 does not show: (1) the input sub circuit comprises a third transistor and a fourth transistor (i.e., transistors M3 and M4; figure 4 of the present invention); (2) the reset sub circuit comprises a fifth transistor and a sixth transistor (i.e., transistors M5 and M6; figure 4 of the present invention); (3) the noise reduction sub circuit further comprises an eleventh transistor and a twelfth transistor (i.e., transistors M11 and M12, figure 4 of the present invention) as called for in claims 1, 6-7, 14-15 and 19-20.

Regarding the difference as noted in item (1), Huang et al.’s input sub circuit is a single transistor circuit instead of a dual transistors input sub circuit as called for in claims 1, 6-7, 15 and 19, Miyayama et al. (US’089)’s figure 20 shows a shift register unit with an input sub circuit comprising dual transistors (Q3a and Q3b) connected in series to prevent a threshold voltage drift, thus, to prevent erroneous operation (paragraph 0160).  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Huang et al.’s input sub circuit made of two serial connected transistors for the purpose of preventing threshold voltage drifting thus to prevent erroneous operation as being taught by Miyayama et al. (US’s089) reference. 

Regarding the difference noted in item (2), Huang et al.’s reset sub circuit (T3) is a single transistor circuit instead of a dual transistors reset sub circuit as called for in claims 1, 6-7, 15 and 19, Miyayama et al. (US’089)’s figure 20 shows a shift register unit with the 
	
Regarding the difference noted in item (3), Huang et al.’s noise reduction sub circuit does not further comprise an eleventh transistor and a twelfth transistor (i.e., transistors M11 and M12, figure 4 of the present invention) as called for in claims 1, 6-7, 15 and 19.  It is noted the gate to source voltages of the transistors Q3a, Q3b are at 0 voltage, i.e., the voltage at the node N3 is at 0 voltage.  The same is true for the gate to source voltages of the transistors Q4a, Q4b (the voltage at the node N6 in Miyayama’s figure 20).  Furthermore, it is widely known in the art that the Id (drain current) of an NMOS transistor can be drawn to a lower level as its gate to source voltage assumes negative voltage.   In this instant, the sub threshold leakage current phenomenal is prevented, thus, power consumption can be reduced.  Thus, one skilled in the art would have been recognized to include an eleventh transistor and a twelfth transistor in the modified circuit arrangement of Huang et al. and Miyayama in order to pull the circuit nodes N3 and N6 to a negative voltage (Vss) for the purpose of reducing leakage current, thus, to reduce power consumption. 

Claims 5, 8-9 and 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USP 9,881,572) in view of  and Miyayama et al. (US 2008/0187089) and further in view of Tobita (US 2008/0219401).
Regarding claims 5 and 17, the combination of Huang et al. and Miyayama et al. references shows a shift register comprising all the aspects of the present invention as noted above and further including a first pull down control sub circuit (13c, Huang et al.’s figure 6) connected to a second power source signal (VGH) and the pull down node (PD); a second pull down control sub circuit (T14; Huang et al.’s figure 6) having a gate electrode connected the output terminal instead of being connected to the pull up node (i.e. transistor M8 of figure 3 of the present invention) as called for in claims 5 and 17.

Tobita’s figures 11B and 12B shows a pull down control sub circuit (Q7A) whose gate electrode can be connected to either the output terminal (OUT) or the pull up node (N1).  Either configuration will not alter the circuit operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to have Huang et al.’s second pull down control sub circuit (T14) connected the pull up node for the purpose as being taught by Tobita reference.

Regarding claim 8, Huang et al.’s figure 6 shows the first pull down control sub circuit comprising a seventh transistor (T11) connected to the second power source terminal (VGH) and the pull down node (PD).

.

Claims 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (USP 9,881,572) in view of Miyayama et al. (US 2008/0187089) and further in view of Lou et al. (USP 9,792,851).
Regarding claims 12-13 and 18, the combination of  Huang et al. and Miyayama et al. references shows a shift register unit comprising all the aspects of the present invention except for a thirteenth transistor and a fourteenth transistor coupled to a general reset signal as called for in claims 12-13 and 18.
Lou’s figure 4 shows a shift register unit includes a thirteenth transistor (M8) and a fourteenth transistor (M7) coupled to the general reset signal (RESET) which is used to reset the pull up node (PU) and the output terminal (GOUT) to a known state in order to prevent erroneous operation.  Therefore, it would have been obvious to person skilled in the art at the time the invention was made to include Lou’s transistors M7 and M8 in Huang et al.’s circuit arrangement for the purpose of resetting the pull up node the output terminal to a known state in order to prevent erroneous operation as taught by Lou reference.


Claims 1, 5-9, 14-15, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyayama et al.  (US 2008/0187089) in view of Huang et al. (USP 9,881,572).
Regarding claims 1, 15 and 19-20, Miyayama et al.’s figure 20 shows a shift register circuit comprising an input sub circuit comprises a third transistor (Q3a) and a fourth transistor (Q3b), an input signal terminal (IN1), a first control signal terminal (VN), a pull up node (N1); an output sub circuit (Q1, C1), a clock signal terminal (CLKA), an output terminal (Gk); a noise reduction sub circuit comprises a ninth transistor (Q7) and a tenth transistor (Q2), a pull down node (N2), a first power source terminal (VSS); a reset sub circuit comprises a fifth transistor (Q4a) and a sixth transistor (Q4b), a reset sub circuit (IN2), a second control signal (VR); wherein a potential of the first control signal (VN) is a first potential (i.e., VN is logic high when the shift register is in a forward mode), a potential of the first power source signal is a second potential (VSS is low level power); and a potential of the second control signal is the second potential (VR is at logic low when the shift register is in the forward mode).

Miyayama et al.’s figure 20 does not show (1) a discharge sub circuit comprising a first transistor and a second transistor connected to the input signal terminal and the reset signal terminal (i.e., transistors M1 and M2 of figure 3 of the present invention); (2) the noise reduction sub circuit further comprises an eleventh transistor and a twelfth transistor (i.e., M11 and M12, figure 3 of the present invention as called for in claims 1, 15 and 19-20.



Regarding the difference noted in item (2), it is noted that the gate to source voltages of the transistors Q3a, Q3b are at 0 voltage, i.e., the voltage at the node N3 is at 0 voltage.  The same is true for the gate to source voltages of the transistors Q4a, Q4b (the voltage at the node N6; Miyayama’s figure 20).  It is also widely known in the art that the Id (drain current) of an NMOS transistor can be drawn lower as its gate to source voltage assumes negative voltage.   In this instant, the sub threshold leakage current phenomenal is prevented, thus, power consumption can be reduced.  Thus, one skilled in the art would have been recognized to include an eleventh transistor and a twelfth transistor in the modified circuit arrangement of Huang et al. and Miyayama in order to pull the circuit nodes N3 and N6 to a negative voltage (Vss) for the purpose of reducing leakage current, thus, to reduce power consumption. 




Regarding claim 6, Miyayama et al.’s figure 20 shows the input sub circuit comprising a third transistor (Q3a) and a fourth transistor (Q3b).

Regarding claim 7, Miyayama et al.’s figure 20 show the reset sub circuit comprising a fifth transistor (Q4b) and a sixth transistor (Q4a).

Regarding claim 14, Miyayama et al.’s figure 20 the output sub circuit comprises a fifteenth transistor (Q1) and a capacitor (C1).

Claims 12-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyayama et al. (US 2008/0187089) in view of Huang et al. (USP 9,881,572) and further in view of Lou et al. (USP 9,792,851).
Regarding claims 12-13 and 18, the combination of Miyayama et al. and Huang et al. shows a shift register unit comprising all the aspects of the present invention except for a thirteenth transistor and a fourteenth transistor coupled to a general reset signal as called for in claims 12-13 and 18.
Lou’s figure 4 shows a shift register unit includes a thirteenth transistor (M8) and a fourteenth transistor (M7) coupled to the general reset signal (RESET) which is used to reset the pull up node (PU) and the output terminal (GOUT) to a known state in order to prevent erroneous operation.  Therefore, it would have been obvious to person skilled in 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744.  The examiner can normally be reached on Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






4/10/2021
/TUAN T LAM/Primary Examiner, Art Unit 2842